EX-99.77Q3 For the period ended 6/30/07 File Number811-21854 Sub-Item 77Q3: Exhibits Because the electronic format for filing Form N-SAR does not provide adequate space for responding fully to Item 14, the following are additional affiliated broker/dealers: OnTrade Inc. P.T. Citicorp Securities Indonesia PFS Investments Inc. PFSL Investments Canada Ltd. PT. Citigroup Securities Indonesia Salomon Brothers Asset Management Limited Salomon Brothers UK Limited Salomon Smith Barney Asia Limited Salomon Smith Barney Australia Capital Markets Pty Limited Salomon Smith Barney Australia Corporate Finance Pty Limited Salomon Smith Barney Australia Pty Limited Salomon Smith Barney SA Salomon Smith Barney Securities (Taiwan) Limited Salomon Smith Barney Securities Asia Limited Salomon Swapco Inc. Smith Barney Citigroup Australia Pty Limited Smith Barney Strategy Advisers Inc.
